        Case 1:15-mc-01404-CKK Document 352 Filed 03/22/19 Page 1 of 32


                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



    IN RE DOMESTIC AIRLINE TRAVEL
    ANTITRUST LITIGATION
                                                               MDL Docket No. 2656
_______________________________________                        Misc. No. 15-1404 (CKK)
  _
  This Document Relates to:
  ALL CASES.



               REPORT AND RECOMMENDATION No. 6
 REGARDING DEFENDANTS’ MOTION TO COMPEL ANSWERS TO FIFTH SET OF
                       INTERROGATORIES
                          (March 22, 2019)

       Before the Special Master is the motion of Defendants United Airlines, Inc. and Delta

Airlines, Inc. to Compel Answers to Defendants’ Fifth Set of Interrogatories. The parties have

fully briefed the issues and the Special Master heard oral argument on the Motion. The issues

are ripe for decision. The primary issues in dispute are the timing, appropriateness, and manner

of responding to 25 contention interrogatories propounded by Defendants. 1

       The Special Master recommends the Court grant Defendants’ motion. The overarching

reason for this recommendation is that, after two years of supervising discovery in this case, the

Special Master believes that narrative answers to these interrogatories at this juncture will

identify and narrow the issues in dispute in this sprawling and voluminous litigation. As the

Special Master found nine months ago in Amended R&R No. 4, Plaintiffs’ answers to

Interrogatory Nos. 8-10 were “likely to aid all the parties in assessing the strengths and

weaknesses of their cases.” [See ECF No. 247 (In re Domestic Airline Travel Antitrust



1 The Court’s Discovery Stipulation and Order (ECF No. 160) allows 25 contention
interrogatories. The interrogatories at issue constitute the totality of contention interrogatories
allowed Defendants.
         Case 1:15-mc-01404-CKK Document 352 Filed 03/22/19 Page 2 of 32


Litigation, 2018 WL 4381070 *4 (D.D.C. June 15, 2018)]. That answers to the original

interrogatories (8-11) have not yet been supplied by Plaintiff and that Defendants waited almost

seven months to apprise the Special Master of this deficiency, underscore the need in this

litigation to have “intermediate milestones . . . to keep discovery and, indeed, the case as a whole

on track.” (Id.).

                                           Background

                         1. Amended Report & Recommendation No. 4

         This Motion to Compel is, in key respects, a reprisal of the Motion to Compel that the

Special Master addressed nine months ago in Amended R&R No. 4. (Id.). To fully understand

the Special Master’s recommendation on the instant Motion, it is appropriate to review the

matters at issue in Amended R&R No. 4.

         Amended R&R No. 4 involved three interrogatories (Nos. 8-10)2 to which Plaintiffs,

among other grounds, objected as “premature” “contention” interrogatories that were “simply



2   Interrogatory Nos. 8-10 asked:

         Interrogatory No. 8—Identify each agreement (including any understanding, contract,
         combination, or conspiracy) among the Defendants for which You seek relief in this case
         and the documents and evidence substantiating your answer.

         Interrogatory No. 9—Identify all meetings and communications, direct or indirect,
         between or among Defendants, related to the alleged conspiracy, and for each identify the
         persons participating in the meeting or communication, the date of the meeting or
         communication, and the location and describe the meetings and communications.

         Interrogatory No. 10—Describe in detail the facts supporting Your allegation that that
         Defendants agreed to ‘fix, raise, maintain, and/or stabilize prices for air passenger
         transportation services’ by ‘colluding to limit capacity on their respective airlines’
         (Complaint ¶ 1), including each capacity-related action that resulted from the alleged
         agreement; each flight, city-pair and segment affected by the alleged agreement; the
         capacity that would have been provided or available but-for the alleged agreement; the
         price(s) actually charged; and the price(s) that would have been charged but for the
         alleged agreement.



                                                 2
        Case 1:15-mc-01404-CKK Document 352 Filed 03/22/19 Page 3 of 32


unrealistic and a waste of party resources.” Plaintiffs asserted that such interrogatories “should

be answered, if at all, at or near the end of the discovery process.” (Pls. May 31, 2018 Opp. at 7,

9). In hindsight, Plaintiffs’ Opposition to the earlier motion foreshadowed one of the key issues

presented now – the time when the case is quite near the end of the fact discovery process. In its

May 31 Opposition Plaintiffs argued that, “[h]aving established that the Interrogatories are

contention interrogatories, the question becomes the timing of a substantive response.” [Id. at

8)(emphasis supplied)].

       In opposing the earlier motion with respect to Interrogatory Nos. 8-10, Plaintiffs asserted

that “[d]iscovery of the facts underlying the cartel will largely come – as it routinely does – from

Defendants’ own records, records to which the Defendants have access. Defendants are not

therefore, deprived of any facts or information they may need to fashion their defense.” (Pls.

May 31, 2018 Opp. at 9). This assertion misses the point. The critical issue in June 2018 was for

Plaintiffs to answer Defendants’ interrogatories to make clear Plaintiffs’ positions. Indeed, the

Special Master expressly rejected any belief that Plaintiffs could “answer” interrogatories with

mere lists of document noting that: “the purpose of interrogatories is not merely to gather

information and evidence; it is also a tool to require a party to state its positions on an issue in

writing and under oath. See Covad Comm. v. Revonet, Inc., 258 F.R.D. 17, 20 (D.D.C. 2009).”

[2018 WL 4381070 at *3 n. 3 (emphasis added)].

       In the June 2018 recommendation that Plaintiffs be ordered to answer Interrogatory Nos.

8-10, the Special Master, without deciding whether the interrogatories at issue there were or were

not contention interrogatories, recognized that the interrogatories went to central issues of this

case and, as such, that narrative answers to them “have a high probability of focusing the issues

and establishing the significant facts relevant and pertinent to Plaintiffs’ claims and allegations.”

(2018 WL 4381070 at *4). The Special Master also noted in June 2018, that, where “the cases

were filed over two-and-a-half years ago, where counsel has conducted 15 months of discovery,
                                                  3
        Case 1:15-mc-01404-CKK Document 352 Filed 03/22/19 Page 4 of 32


and where core document discovery is complete, this case will benefit from Plaintiffs answering

Interrogatories 8, 9 and part of 10.” (Id. at *3). The Special Master concluded that “[a]nswers to

these interrogatories are likely to aid all the parties in assessing the strengths and weaknesses of

their cases[;]” and that “moving from pleading allegations to identifying evidence can serve as a

helpful reality check.” (Id. at *4).

       The Court adopted Amended R&R No. 4 and ordered Plaintiffs to answer Interrogatory

Nos. 8-10 by July 23, 2018. [See ECF 254 (In re Domestic Airline Travel Antitrust Litigation,

326 F.R.D. 43 (D.D.C. 2018))]. When the Court adopted Amended R & R No. 4, it noted that

“Plaintiffs filed no objections to Report and Recommendation No. 4.” (326 F.R.D. at 44).

                       2. Plaintiffs’ Responses to Interrogatory Nos. 8-10

       Plaintiffs served supplemental responses 3 to Interrogatory Nos. 8-10 on July 23, 2018.

(Damron Decl., Exh. 1). Plaintiffs’ primary responses to Defendants’ Interrogatory Nos. 8-10,

however, were not substantive narratives under oath; indeed, nothing was submitted under oath.4

(See Pls. May 31, 2018 Opp. at 8). Instead, Plaintiffs essentially quoted from and referred to

their Consolidated Amended Class Action Complaint (ECF No. 91) and provided three lists of

documents, with each document identified only by beginning Bates number. The documents

listed had been provided to Plaintiffs by Defendants or third-parties. The lists totaled 123 pages

and identified more than 2,000 documents. (See Defs. Motion, Damron Decl. ¶ 3). The lists

were attached to the Supplemental Responses as Appendices A-C corresponding to Interrogatory

Nos. 8-10, respectively; the list in Appendix D applied to all three interrogatories. (See id. Exh.

1).



3 Plaintiffs labeled their July 23 submission as supplemental responses to Interrogatories even
though no original response had been filed to those interrogatories.
4The Rules requires “[e]ach interrogatory . . . to[] be answered separately and fully under oath.”
[Fed. R. Civ. P. 32(b)(3)]. (See also, 2018 WL 4381070 at *3 n. 3).
                                                  4
        Case 1:15-mc-01404-CKK Document 352 Filed 03/22/19 Page 5 of 32


       In responding to Interrogatory No. 8, Plaintiffs stated:

           To the extent the response to Defendant’s Interrogatory No. 8 may be
           ascertained from Defendants’ own business records and the business
           records of subpoenaed non-parties, and the burden of ascertaining the
           answer is substantially the same for Defendants as it is for Plaintiffs,
           pursuant to Federal Rule of Civil Procedure 33(d)(1), Plaintiffs identify the
           documents listed in Appendix A, attached hereto.

(Damron Decl., Exh. 1 at 9).

       As to Interrogatory No. 9, Plaintiffs stated:

           The answer to Defendant’s Interrogatory No. 9 may be ascertained from
           Defendants’ own business records and the business records of subpoenaed
           non-parties, and the burden of ascertaining the answer is substantially the
           same for Defendants as it is for Plaintiffs. Therefore, pursuant to Federal
           Rule of Civil Procedure 33(d)(1), Plaintiffs identify the documents listed in
           Appendix B, attached hereto.

(Damron Decl., Exh. 1 at 10). Plaintiffs’ response to Interrogatory No. 10 was virtually identical

to that of Interrogatory No. 9.

              3. Plaintiffs’ Supplemental Responses to Interrogatories No. 11-12

       On September 13, 2018, Plaintiffs served supplemental responses to Interrogatory Nos.

11-12. (Damron Decl. ¶ 4, Exh. 2). These supplemental responses, like the July 23

supplemental responses, attached a list (53 pages) of documents designated as Appendix E and

identified by Bates number. The supplemental responses contained language identical to that

noted above with respect to the supplemental response to Interrogatory No. 9.

                                     4. Defendants’ Inaction

       Despite the Special Master’s findings and conclusions in Amended R&R No. 4 n.3

rejecting Plaintiffs’ reliance on use of documents produced by Defendants as responsive rather

than having Plaintiffs provide “answer[s] fully in writing and under oath,” Defendants elected

not to move to compel when Plaintiffs’ supplemental responses essentially relied upon lists of

Defendant and third-party produced documents instead of written answers under oath.

Defendants chose to wait until the final day under the Court’s case management order to serve
                                                 5
        Case 1:15-mc-01404-CKK Document 352 Filed 03/22/19 Page 6 of 32


interrogatories on September 30, 2018. These interrogatories were expressly characterized as

“contention interrogatories.” (Defs. Fifth Set of Interrogatories). 5

       While Defendants’ decision to not challenge the supplemental responses did not violate

any Rule or order of the Court, had Defendants challenged Plaintiffs’ reliance on lists of Bates-

numbered documents in the supplemental responses to Interrogatory Nos. 8-10 and 11-12, the

use of and reliance on these lists could have been resolved months ago – before this practice was

again used in response to the interrogatories now at issue.6

                           5. Defendants’ Fifth Set of Interrogatories

       This case involves allegations of illegal conspiracy and agreements to take

anticompetitive actions to limit capacity. It is within this framework that the Fifth Set of

Interrogatories should be examined. In brief, the interrogatories at issue ask Plaintiffs to state in

writing and under oath information about:

           Interrogatory No. 19 – each meeting where Defendants “agreed to restrict
           capacity or fix prices”

           Interrogatory No. 20 – conferences, etc. where Plaintiffs contend an
           agreement was reached – fix prices or restrict capacity

           Interrogatory No. 21 –agreements between Defendants – agreed to restrict
           capacity or fix prices

           Interrogatory No. 22 –agreements between Defendants on prices not
           involving form of capacity discipline referenced in Plaintiffs’ supplemental
           response to Interrogatory No. 8



5 Notwithstanding filing weekly written status reports with the Special Master and near weekly
status conferences with him, Defendants did not alert the Special Master that there was any issue
about whether Plaintiffs’ July 23 supplemental responses complied with Amended R&R No. 4
and Federal Rule of Civil Procedure 33. The Special Master first learned of Plaintiffs’ alleged
deficiencies when Defendants filed the instant Motion. [See Defs. Motion to Compel filed Feb.
6, 2019 (ECF No. 331)].
6 In opposing the Motion to Compel here, Plaintiffs note that Defendants failed to raise any
concerns about Plaintiffs’ supplemental responses. (Pls. Opp. at 2).

                                                  6
        Case 1:15-mc-01404-CKK Document 352 Filed 03/22/19 Page 7 of 32


           Interrogatory Nos. 24-27 –communications between Defendants and non-
           Defendants about restricting capacity or fixing prices or use of conduits in a
           conspiracy

           Interrogatory No. 28 –communications that, alone, constitutes an unlawful
           agreement

           Interrogatory No. 29 – for communications in interrogatories 24-28, set out
           identifying information

           Interrogatory No. 30 –events marking the beginning and end of the
           conspiracy

           Interrogatory Nos. 31-32 –illustrating Plaintiffs’ supplemental answers to
           Interrogatory Nos. 8, 11

           Interrogatory Nos. 33-35 –non-expert evidence reflecting any fixed price or
           restriction of capacity in furtherance of the conspiracy

           Interrogatory No. 36 – non-expert evidence of complaint by one Defendant
           to another about any action inconsistent with alleged conspiracy

           Interrogatory No. 37 –information related to Plaintiffs’ supplemental
           response to Interrogatory No. 11

           Interrogatory No. 38 –action by any Defendant in furtherance of alleged
           conspiracy that Plaintiffs claim was contrary to that Defendant’s
           independent economic interest.

       In response to the September 30 contention interrogatories, Plaintiffs’ responses did little

more than incorporate their July 23 and September 13 supplemental responses – supplemental

responses that cited back to the lists of Defendant-produced documents.

                 6. Defendants’ Motion to Compel – 5th Set of Interrogatories

       On February 6, 2019, Defendants filed the instant motion to compel Plaintiffs’ to answer

“separately and fully in writing” 25 interrogatories “as Rule 33 requires.” (Defs. Motion at 1).

Defendants argue, among other things, that narrative answers from Plaintiffs are necessary at this

point to “narrow and sharpen the issues” in this litigation (id.), and that a party is not permitted to

use the other party’s documents to respond to contention interrogatories. (Id. at 5-8). In

addition, Defendants request Plaintiffs be given 21 days to “provide full and separate answers” to

                                                  7
        Case 1:15-mc-01404-CKK Document 352 Filed 03/22/19 Page 8 of 32


the contention interrogatories because Defendants want the answers before depositions of their

witnesses begin, (id. at 12), which depositions are scheduled to begin in April 2019.

                             7. Plaintiffs’ Opposition to Motion to Compel

       Making five arguments, Plaintiffs ask the Court to exercise its discretion under Rule

33(a)(2) to deny Defendants’ Motion to Compel. (See Pls. Opp. at 1). First, Plaintiffs contend

that the 5th Set of Interrogatories constitute an abuse of discovery because the interrogatories ask

Plaintiffs “to identify virtually every potential fact bearing on the conspiracy” and because the

interrogatories at issue “are subsets of other Interrogatories to which Plaintiffs already provided a

response.” (Id. at 1 and 2-4).7 Second, Plaintiffs argue that answering these interrogatories now

is premature, unreasonably burdensome, and will not narrow issues with several months of

discovery still on-going. (Id. at 1 and 4-6). Third, Plaintiffs argue that they properly relied upon

Federal Rule of Civil Procedure 33(d) to answer Defendants’ interrogatories “because the

interrogatories seek not legal contentions but a recitation of evidence and facts, which can only

come from Defendants’ (and third party) productions.” [Id. (emphasis in original)]. Fourth,

Plaintiff’s assert that their responses are sufficient given Plaintiffs’ current knowledge. (Id.).

Fifth, Plaintiffs contend that several interrogatories seek expert testimony, which is premature

because expert discovery does not end until December 2019. (Id. at 6-10).

                                             Discussion

                                       1. Abuse of Discovery

       In asserting Defendants’ contention interrogatories constitute an abuse of discretion

Plaintiffs rely primarily upon three cases: Lucero v. Valdez, 240 F.R.D. 591, 594 (D.N.M. 2007);

Hiskett v. Wal-Mart Stores, Inc., 180 F.R.D. 403, 405 (D. Kan. 1998); In re Convergent Techs.




7 This is a reference to Plaintiffs’ July 23 and September 13 Supplemental Responses to
Interrogatory Nos. 8-12.
                                                  8
        Case 1:15-mc-01404-CKK Document 352 Filed 03/22/19 Page 9 of 32


Sec. Litig., 108 F.R.D. 328, 337-38 (N.D. Cal. 1985). The Special Master does not find that

these cases warrant denial of the motion to compel.

        In Lucero, the court did not condemn the use of contention interrogatories. The court

there criticized the use of interrogatories seeking “each and every fact” of a plaintiff’s case, but

also noted the benefits derived from contention interrogatories. The Lucero court stressed the

value of looking at the timing of the contention interrogatories in each case. (See 240 F.R.D. at

594).

        In Hiskett the court was confronted with an interrogatory asking plaintiff to “‘state all

facts and identify each and witness and document that supports [plaintiff’s] allegation.’” (180

F.R.D. at 404). While such an interrogatory could be overly broad, the Hiskett court indicated

that interrogatories seeking “principal or material facts” or underlying facts – related to material

allegations – would likely be acceptable. “Interrogatories which do not encompass every

allegation or a significant number of allegations, of the Complaint, reasonably places upon the

answering party ‘the duty to answer them by setting forth the material or principal facts.’” [Id. at

405 (citation omitted)].

        In In re Convergent the court outlined the benefit of contention interrogatories while

examining the timing of them as a factor in assessing the permissibility of such interrogatories at

different stages of cases. (See 108 F.R.D. at 337-38).

        In the present case, where the interrogatories at issue, as noted above, are focused on

specific issues relating to the allegations made by Plaintiffs and come at a time when discovery

has been on-going for two years, the Special Master reads the cases relied upon by Plaintiffs as

justifying the granting of the instant motion. Importantly, the overbreadth of the interrogatories

at issue in some of the cases relied upon by Plaintiffs is not present here.

        Looking at the breadth of Plaintiffs’ allegations in the Corrected Amended Complaint

(ECF No. 184) and the wording of the interrogatories at issue, the Special Master finds that the
                                                  9
          Case 1:15-mc-01404-CKK Document 352 Filed 03/22/19 Page 10 of 32


use of contention interrogatories at this time is reasonable and appropriate since they will serve

to identify and narrow the issues in dispute.

          Plaintiffs also assert that the 5th Set of Interrogatories at issue here are abusive because

they are redundant of nothing more than Interrogatory Nos. 8-11. Plaintiffs complain that the

current interrogatories are now broken into sub-parts of Interrogatory Nos. 8-11 and that

Plaintiffs have already answered in the July 23 and September 13 supplemental responses.

Indeed, Plaintiffs attach to their Opposition Appendix A, in which they illustrate the relationship

between the interrogatories at issue here and those in Interrogatory Nos. 8-11.

          While Plaintiffs are correct that Interrogatory Nos. 19-22 and 24-38 overlap the subject

matter in Interrogatory Nos. 8-11, the Special Master views the 5th Set of Interrogatories as a

more focused and specific effort to obtain the facts underlying Plaintiffs’ allegations. 8 Moreover,

for reasons set out below, the Special Master recommends that the Court reject Plaintiffs’

argument that the provision of lists of documents by Bates numbers, where the documents were

provided to Plaintiffs by Defendants and third parties, constitutes compliance with Federal Rule

of Civil Procedure 33(b)(3). Given that Plaintiffs’ supplemental responses relying on Rule 33(d)

were improper, Plaintiffs should be ordered to provide answers to the whole 5 th Set of

Interrogatories by providing narrative answers separately and under oath. Reliance by Plaintiffs

on documents supplied by Defendants as the sources of information to answer Interrogatory Nos.

19-22 and 24-38, but reliance on a mere list of approximately 2000 documents by Bates number

is not.




8  Defendants served interrogatory Nos. 8-11 in March 2017, shortly after discovery began. (See
2018 WL 4381070 at *1). Defendants’ Fifth Set of Interrogatories, served almost two years
later, are more nuanced and specific.

                                                    10
       Case 1:15-mc-01404-CKK Document 352 Filed 03/22/19 Page 11 of 32


                                  2. Premature and Burdensome

                                             (a) Timing

       Plaintiffs argue that it is premature to require them to respond to contention

interrogatories and that such interrogatories now will not sharpen the issues in the case. (Pls.

Opp. at 4-5). Plaintiffs urge the Court to exercise its discretion to “defer responses to contention

interrogatories until after the close of fact discovery.” (Id. at 5). The Special Master disagrees.

       There can be no dispute that a court may elect to defer responses to contention

interrogatories until the end of discovery. The exercise of such discretion requires a court to

examine the timing and status of discovery in each case, the nature of the allegations and claims

in the case and to examine the nature of the interrogatories at issue. In each of the cases relied

upon by Plaintiffs, 9 the courts examined these factors and made case-specific decisions.

       Here, where the litigation was consolidated before this Court in October 2015, where fact

discovery began in January 2017, where Plaintiffs have subpoenaed documents from nearly 40

third parties, where the core document productions were completed on April 30, 2018, and where

two of the four defendants have settled, use of contention interrogatories is not premature.

        Plaintiffs, after two years of discovery, should have a good grasp of how they intend to

prove the allegations they have made. Although Defendants presumably know what is in the

documents they produced to Plaintiffs, only the Plaintiffs know what portions and specific pieces

of evidence in those documents likely will be used to support Plaintiffs’ claims and to defend

against arguments to be made by Defendants. As the Special Master noted in Amended R&R4,

in a complex case such as this one, “intermediate milestones” such as narrative answers to



9 Everett v. USAir Group, Inc. 165 F.R.D. 1, 3 (D.D.C. 1995); English v. Wash. Metro. Area
Transit Auth., 323 F.R.D. 1, 19 (D.D.C. 2017); Zubrod v. Hoch, No. C15-2065, 2016 WL
1752770 (N.D. Iowa, May 2, 2016); Megdal Assocs., LLC v. La-Z-Boy, Inc., No. 14-cv-81476,
2016 WL 4503337, at *6 (S.D. Fla. Feb. 1, 2016).

                                                 11
       Case 1:15-mc-01404-CKK Document 352 Filed 03/22/19 Page 12 of 32


interrogatories “are likely to aid all the parties in assessing the strengths and weaknesses of their

cases. (2018 WL 4381070 *4). “Moving from pleading allegation to identifying evidence can

serve as a helpful reality check.” (Id.).

       As to a number of interrogatories (Nos. 19-22, 24-38), Plaintiffs object that each “is

overbroad, unduly burdensome, and not proportional to the needs of the case, Plaintiffs’

resources, and the importance of discovery in resolving the issues.” (Damron Decl., Exh. 6 at 6,

8-9, 10-13, 16, 18, 20, 22-23, 26-27, 29, 31, 33, 35, 37,39, 42, 44).

       The Special Master reads the Fifth Set of Interrogatories to be focused--not overbroad.

Plaintiffs provide nothing in the record as to how answering the Fifth Set relates to their

resources. The Special Master believes that the answers to the Fifth Set of Interrogatories are

very important in the use of discovery to establish evidence for prosecuting Plaintiffs’ allegations

and also for defending against them. In sum, the Special Master finds that the Fifth Set and the

information sought by them are proportional and necessary to preparing these cases for both a

dispositive motion and for trial.

                                            (b) Alleged Burden

       On their claim of undue burden Plaintiffs state (Pls. Opp. at 1-2) that, at the time of

briefing and decision on the matters in Amended R&R No. 4, “neither Plaintiffs nor the Court

knew that Defendants’ voluminous productions comprised more than 3 million non-responsive

documents” or that the burden in examining those documents for evidence which would justify a

Court-ordered six-month extension of discovery. (See ECF No. 286).

       At the time Amended R&R No. 4 issued in June 2018 document review was ongoing,

with the core documents produced by April 30, 2018. In recognition of the status of document

review, the Special Master in June 2018 noted that “Plaintiffs should answer these interrogatories

based on their knowledge as of the time they answer the interrogatories.” (2018 WL 4381070 at

*4). The Special Master recommended that, if “Plaintiffs have not yet identified evidence to
                                                   12
       Case 1:15-mc-01404-CKK Document 352 Filed 03/22/19 Page 13 of 32


support their allegations, they may so indicate” and that answering “these interrogatories at this

time does not limit Plaintiffs only to what they now say [--] Plaintiffs may amend and/or

supplement their interrogatory responses as more evidence is discovered.” (Id.).

       Plaintiffs’ reference to the volume of documents needed to be reviewed and the resulting

extension of discovery do not support their opposition here. Plaintiffs have not drawn any

convincing connection between the need to review the documents which formed the basis for the

extension and the responses they provided on July 23 and September 13 – responses that relied

on documents already in their possession and unrelated to the extension request. Moreover,

beyond an assertion by counsel in the Opposition, Plaintiffs have not demonstrated how many of

the “more than 3 million non-responsive documents” that formed the basis for the June 2018

discovery extension request remain unreviewed or would need to be reviewed to answer

Interrogatory Nos. 19-22 and 24-38 at this time. Thus, the Special Master finds that Plaintiffs

have not presented a sufficient or persuasive showing of undue burden.

       In arguing against being compelled to answer the contention interrogatories here,

Plaintiffs acknowledge the Court’s earlier ruling in Amended R&R No. 4 but, nevertheless, go

on to state that “[w]hile the Court previously found that responses to Interrogatories 8-10 may

help sharpen the issues in this case, Plaintiffs have responded to those queries. . . .” (Pls. Opp. at

4). The responses to which Plaintiffs refer were the lists of documents by Bates number

previously provided to Plaintiffs by Defendants or third parties. Plaintiffs’ conduct was the

precise practice rejected in Amended R&R No. 4.10 Inasmuch as the Special Master finds and



10 In Amended R&R No. 4 the Special Master found that Rule 33(d) “do[es] not allow the
responding party to rely on production of another party’s documents to satisfy its obligations
under Rule 33.” (2018 WL 4381070 at *3 n.3). As noted, Plaintiffs made no objections to
Amended R&R No. 4. Thus ruling in Amended R&R No. 4 adopted by the Court arguably bars
Plaintiffs here from relying upon Rule 33(d)(1) under the “law of the case” doctrine. [See,
LaShawn v. Barry, 87 F.3d 1389, 1393 (D.C. Cir. 1996)(en banc); Berryman-Turner v. District
of Columbia, 233 F. Supp.3d 26, 35 (D.D.C. 2017)(Moss, J.)]. In their Opposition, Plaintiffs
                                                  13
       Case 1:15-mc-01404-CKK Document 352 Filed 03/22/19 Page 14 of 32


concludes that responding to interrogatories by supplying lists of documents provided by the

party issuing the interrogatories does not constitute a permissible response under Rule 33(b)(3)

and (d), the Special Master does not agree that Plaintiffs “responded to [the] queries” set out in

Interrogatory Nos. 8-10.

       In opposing Defendants’ current Motion, Plaintiffs argue that:

          Requiring responses to Defendants new (and largely duplicative)
          interrogatories now will unnecessarily and prejudicially delay and disrupt
          Plaintiffs’ ongoing efforts to develop their case and prepare for depositions,
          requiring months to assemble the conspiracy evidence demanded,
          disaggregate that evidence into the subsets of Defendants’ liking, and
          transform that evidence into an impermissible running narrative of the case.
          (Pls. Opp. at 4).

       The Special Master does not find Plaintiffs’ arguments persuasive. First, Plaintiffs

contend that the Fifth Set of Interrogatories “are merely Interrogatories 8-11 in different

clothing: they seek the same evidence and facts encompassed in Defendants’ prior

interrogatories, now merely broken down into subparts . . . .” (Pls. Opp. at 3 and Appendix A).

The Special Master finds the current interrogatories are directed and specific. To argue that they

are duplicative of earlier propounded interrogatories does not avail Plaintiffs given that they

failed to answer those the earlier interrogatories in compliance with Rule 33.

       Second, Plaintiffs make reference to the need to develop their case and a months-long

period to “assemble the conspiracy evidence,” (Pls. Opp. at 4). Answering the Fifth Set does not




here acknowledge the Special Master’s earlier finding, but they assert “that issue was not fully
briefed or litigated at the time.” (Pls. Opp. at 6 n. 6). In opposing the motion that led to
Amended R&R No. 4, Plaintiffs argued that “[d]iscovery of the facts underlying the cartel will
largely come – as it routinely does – from Defendants’ own records, records to which the
Defendants have access. Defendants are not therefore, deprived of any facts or information they
may need to fashion their defense.” (Pls. May 31, 2018 Opp. at 9). Rather than rely on the “law
of the case” doctrine as a prudential bar to dispose of Plaintiffs’ argument on Rule 33(d),
however, the Special Master looks to the merits of Plaintiffs’ position and finds them
insufficient.

                                                 14
       Case 1:15-mc-01404-CKK Document 352 Filed 03/22/19 Page 15 of 32


require Plaintiffs to assemble evidence for Defendants. Answering the Fifth Set does require

Plaintiffs to review the evidence they have and respond in a manner compliant with Rule

33(b)(3). What Plaintiffs see as questions in “subsets of Defendants’ liking” to the Special

Master are specific, fact-driven questions to understand the contentions made by Plaintiffs and

the evidence supporting them.

       Third, Plaintiffs believe that they answered the Interrogatory Nos. 8-11 by means of

supplying a list of document by Bates numbers by referencing and incorporating Appendices A-

E. In Plaintiffs’ “responses” to the Fifth Set of Interrogatories, Plaintiffs did little more than

incorporate their prior answers to Interrogatory Nos. 8-11, which prior answers essentially were

only lists of documents. As noted below, the Special Master finds that submitting a list of

document numbers does not comply with Rule 33(b)(3)’s requirement for a separate, full answer

“in writing under oath.” Plaintiffs’ responses to the Fifth Set of Interrogatories do not comply

with Rule 33.

       Fourth, the Special Master views the Fifth Set of Interrogatories as directed at specific

allegations and assertions made by Plaintiffs and not seeking either “all facts” or a “running

narrative of the case.”




                                                  15
       Case 1:15-mc-01404-CKK Document 352 Filed 03/22/19 Page 16 of 32


                            3. Plaintiffs’ Reliance on Fed. R. Civ. P. 33(d)

       In responding to the Interrogatories at issue here, Plaintiffs seek to rely upon Rule 33(d)

to justify providing Defendants only with lists of document Bates numbers produced by

Defendants or third parties, but not providing them substantive answers in writing under oath.

Neither Rule 33, the commentary to the Rule nor the case primarily relied upon by Plaintiffs

support Plaintiffs’ argument.

       The key purposes of contention interrogatories under Rule 33 are:

           •   “narrow[] and sharpen[] the issues” [Barnes v. District of Columbia, 270 F.R.D.
               21, 24 (D.D.C. 2010)];

           •   clarify and narrow the issues. [See Amended R & R No. 4, 2018 WL 4381070 at
               * 3 adopted 326 F.R.D. 43; In re Convergent Technologies Securities Litig., 108
               F.R.D. 328, 338 (N.D. Calif. 1985)];

           •   “to require one’s opponent to state its position on an issue in controversy in
               writing and under oath.” [Covad Communications Co. v. Revonet, Inc., 258
               F.R.D. 17, 20 (D.D.C. 2009)].

       To advance those purposes, Rule 33(b)(3) is clear that interrogatory answers must be

answered “separately” and “fully in writing under oath.” Rule 33(d) provides the option to

produce business records in response to an interrogatory by stating that:

          If the answer to an interrogatory may be determined by examining . . . a
          party’s business records . . . and if the burden of deriving or ascertaining
          the answer will be substantially the same for either party, the responding
          party may answer by: (1) specifying the records that must be reviewed, in
          sufficient detail to enable the interrogating party to locate and identify them
          as readily as the responding party could . . . .

(Emphasis supplied). The Advisory Committee Notes to the 1970 Amendments to the

predecessor version of what is now Rule 33(d) state “this is a new subdivision, . . . [relates] to

interrogatories which require a party to engage in burdensome or expensive research into his own

business records in order to give an answer.” (Emphasis supplied). The Advisory Committee

Notes to the 1980 Amendments provide that:


                                                 16
       Case 1:15-mc-01404-CKK Document 352 Filed 03/22/19 Page 17 of 32


          The Committee is advised that parties upon whom interrogatories are served
          have occasionally responded by directing the interrogating party to a mass
          of business records or by offering to make all of their records available,
          justifying the response by the option provided by this subdivision. Such
          practices are an abuse of the option . . . . The final sentence[*] is added to
          make it clear that a responding party has the duty to specify, by category
          and location, the records from which answers to interrogatories can be
          derived.

       In the instant case, no plausible argument can be made that examining Defendant-

produced documents identified by Plaintiffs in their responses will enlighten Defendants as to

what information in any individual document Plaintiffs are relying upon. Contrary to what Rule

33(d)(1) contemplates and requires, there is no realistic way that Defendants can identify what

Plaintiffs rely upon in any portions of or statements in documents listed by Plaintiffs as

responsive to Defendants’ interrogatories. To be sure, information viewed as innocuous by

Defendants might be viewed as crucial to Plaintiffs’ case but, without some indication that a

particular fact relied upon by Plaintiffs is significant, Defendants will have no way of intuiting

this. Such a situation is avoided where a responding party extracts evidence from documents

produced by the opposing party and provides a statement in writing and under oath that sets out

the facts and contentions of the responding party.

       In this case, answers to Defendants interrogatories cannot be divined from 176-page lists

of documents by Bates numbers with no other information or guidance. The form of responses

here are inappropriate and non-compliant with respect to contention interrogatories.

To support the way they responded to the Fifth Set of Interrogatories, Plaintiffs, rely upon A. R.

v. Dudek, 2015 WL 11143084 at *5 (S.D. Fl. Oct. 9, 2015), and argue that Rule 33(d) refers to “a

party’s” documents, not just the answering party’s production. (Pls. Opp. at 6). A full reading of



*The final sentence was: “A specification shall be in sufficient detail to permit the interrogating
party to locate and to identify, as readily as can the party served, the records from which the
answer may be ascertained.” [85 F.R.D. 521, 531 (1980)(emphasis in original)].

                                                 17
       Case 1:15-mc-01404-CKK Document 352 Filed 03/22/19 Page 18 of 32


Dudek, however, suggests an outcome in the instant case unfavorable to Plaintiffs. In Dudek the

Magistrate Judge found that the producing party had submitted a spreadsheet and documents that

were quite plaintiff fact-specific and contained “detailed narrative answers . . . [and]

summarizing its position for each child. The answers were more than a restatement in haec

verba of the allegations in the complaint and were relevant to the essential elements of the

United States’ ADA claim.” (Id. at *4).11

       The Special Master believes that a better reasoned examination of Rule 33(d) is found in

a case similar to that presented here. There, Judge Cooper in U.S. ex rel. Landis v. Tailwind

Sports Corp., 317 F.R.D. 592, 594-595 (D.D.C. 2016) analyzed Rule 33(d) as follows:

           “[C]ourts have consistently held that [Rule 33(d)] cannot be used with
           respect to contention interrogatories,” like those at issue here. [citation
           omitted]. This is because “documents normally reveal evidence, not a
           party’s contentions or statement of facts which a party contends supports
           the complaint.” [citation omitted]. “‘[T]he legal contentions of a party are
           not contained in old business records, and so must be explained by counsel.’
           ” [citation omitted]. “‘[O]nly [the plaintiff] knows what facts and
           information it has relied upon to support the allegations made in its
           complaint.’“ [citation omitted].
                                             ...
           [The producing party] has not described the relevant documents “in
           sufficient detail to enable [the government] to locate and identify them as
           readily as [he] could.” Id. 33(d)(1). When employing Rule 33(d), a
           responding party must “specifically identify the documents that contain the
           answers.” “[M]aking only a general reference to a mass of documents or
           records” is an abuse of Rule 33(d)(citation omitted).
                                             ...
            Rule 33(d) cannot be used for documents other than “business records.”
           Fed. R. Civ. P. 33(d). It goes on to list hundreds of other documents by
           Bates number only. The Court has no way of knowing whether these




11 In reviewing Dudek, the Special Master here looked to the 1970 Advisory Committee Notes
which, while referring to the predecessor numbering of the rule but the same language, made
clear that the rule applied to the responding party’s “own business records.” Nothing in
subsequent amendments to Rule 33(d) detracts from this direct guidance of the rule drafters as to
what was intended.

                                                 18
       Case 1:15-mc-01404-CKK Document 352 Filed 03/22/19 Page 19 of 32


           faceless materials are business records eligible for Rule 33(d) treatment.[12]
                                             ...
           Finally, “courts and commentators have long agreed that Rule 33(d) applies
           ‘only where the answers to the interrogatories may be found in the business
           records of the party upon whom the interrogatories have been served.’ ”
           McSwiggin v. Limousine, No. 2:14–cv–02172–JCM–NJK, 2016 WL
           1030053, at *6 (D. Nev. Mar. 10, 2016) (quoting Calhoun v. Liberty NW.
           Ins. Corp., 789 F. Supp. 1540, 1549–50 (W.D.Wash.1992)); see also 1970
           Advisory Comm. Note to Fed. R. Civ. P. 33(c) (now 33(d)) (“This is a new
           subdivision ... relating especially to interrogatories which require a party to
           engage in burdensome or expensive research into his own business records
           in order to give an answer.” (emphasis added)).

       Plaintiffs seek to distinguish Covad Communications, cited by the Special Master in

Amended R&R No. 4, by noting that Covad was a commercial dispute in contrast to an antitrust

case as here where information will be found in documents. (Pls. Opp. at 6). This attempted

distinction is not persuasive. Compliance with Rule 33(d) is not defined by the type of case and

Plaintiffs have presented no authority to support an argument that Rule 33(d) should be applied

differently in a commercial dispute as opposed to an antitrust suit.

       Assuming arguendo that Plaintiffs may be correct that “facts and evidence of cartelists’

misconduct” may be found in “the documents of others” (id.), this declaration does not advance

the inquiry as to what facts and evidence Plaintiffs are, at this point, relying upon to support their

allegations of anti-competitive conduct. Plaintiffs should know what statements in the

documents they are relying upon from documents produced by Defendants to support specific

allegations advanced by Plaintiffs – in which case Plaintiffs must identify them.

       Responding to the contention interrogatories here does not require Plaintiffs to identify

every document in their possession. A Rule 33 compliant response requires Plaintiffs to state

clearly and separately under oath the facts that respond to the contention interrogatories. Such a




12Defendants assert that some of the documents referenced by Plaintiffs as “responsive
documents … [are] press releases, SEC filings and trip schedules . . . .” (Defs. Motion at 7).
Plaintiffs do not take exception to this assertion.
                                                 19
       Case 1:15-mc-01404-CKK Document 352 Filed 03/22/19 Page 20 of 32


response may be based upon information derived from documents produced to Plaintiffs by

Defendants or third-parties, but the response cannot be a listing of the documents produced by

Defendants.

         Indeed, requiring Plaintiffs to identify the evidence upon which they rely to support

their allegations furthers the purpose of Rule 33. For example, documents produced by

Defendants showing a meeting between two individuals from Defendants’ perspective might

have been a totally innocent meeting. From Plaintiffs’ perspective, in contrast, that same

meeting might be the fulcrum upon which Plaintiffs’ theory of anticompetitive behavior pivots.

Requiring Plaintiffs to identify the meeting, reflected in documents produced by Defendants, as

support for their allegations narrows and focuses the issues in dispute and will make depositions

more efficient and focused.

       The Special Master does not accept Plaintiffs’ argument that providing a list of

approximately two thousand documents listed by Bates numbers constitutes “specific[]

identif[ication] [of] the documents that contain the answers.” (Pls. Opp. at 7).

       Rule 33 does not ask for a list of documents; it asks for answers – separate, clear, written

answers. Plaintiffs also assert that “Defendants complain that certain of the documents that

Plaintiffs identified in their Appendices, in [Defendants] view, do not support the existence of

the conspiracy . . . .” [Pls. Opp. at 7)(emphasis in original)]. The issue here is not whether

Defendants agree or disagree with evidence Plaintiffs believe support their complaint; rather, it is

an issue of what evidence do Plaintiffs rely upon.

       The Special Master finds and concludes that Plaintiffs’ reliance on Rule 33(d) to justify

their use of lists of document produced by Defendants or third-parties without supplying

narratives is not consistent with or warranted by Rule 33(d). Whether or not Plaintiffs could

point to a part of a specific document which, beyond doubt, provides the answer to a particular



                                                 20
       Case 1:15-mc-01404-CKK Document 352 Filed 03/22/19 Page 21 of 32


interrogatory is an issue not presented on the briefing here where the issue focused only on a list

of approximately two thousand documents.

                                4. Plaintiffs’ Incomplete Knowledge

       Plaintiffs also argue that their responses are sufficient given Plaintiffs’ current

knowledge. Insofar as Plaintiffs’ responses are little more than a recitation of document

numbers, rather than the full answers in writing under oath required by Rule 33(b)(3), their

responses are insufficient and do not reflect any positions of Plaintiffs or facts upon which

Plaintiffs rely that can serve to narrow or focus the issues.

       The recommendation here that Plaintiffs comply with Rule 33(b)(3), rather than provide

only a list of documents, is by definition a requirement that Plaintiffs answer based on their

current knowledge. If Plaintiffs do not have information responsive to any of the Fifth Set of

Interrogatories, they may so state in a Rule 33(b)(3) compliant narrative.

       To require Plaintiffs to answer the Fifth Set of Interrogatories does not limit Plaintiffs use

of evidence discovered in the future. The Plaintiffs must answer the Fifth Set of Interrogatories

based upon the knowledge they have possessed for many months—knowledge which allowed

them to create Appendices A-E plus any additional knowledge acquired up until the time the

interrogatories are answered. Should Plaintiffs discover additional responsive evidence after

answering the Fifth Set of Interrogatories, they can/must amend or supplement based on the new

evidence in compliance with Federal Rule of Civil Procedure 26(e) and its ongoing duty to

supplement.13




13Notably, the Special Master made this same instruction in Amended R&R 4. (See 2018 WL
4381070* 4).
                                                  21
       Case 1:15-mc-01404-CKK Document 352 Filed 03/22/19 Page 22 of 32


                            5. Premature Expert Evidence/Testimony 14

       Plaintiffs object to a number of the interrogatories arguing that they prematurely seek

expert opinions or testimony. (See Nos. 22,15 29,16 30,17 33,18 34,19 3520 and 3821). The Special

Master, however, reads these interrogatories as seeking facts, not expert testimony. If Plaintiffs

do not have any non-expert facts with which to answer these interrogatories, Plaintiffs may so

state in a manner compliant with Rule 33(b)(3).




14 In the face of this objection of Plaintiffs, Defendants in the instant Motion are not pursuing an
answer to Interrogatory No. 23.
15 Interrogatory No. 22 - Identify each agreement among Defendants “to fix, raise, maintain
and/or stabilize prices for air passenger transportation” that did not involve any form of “capacity
discipline,” as referenced by Your use of the term “inter alia” in the first sentence of the third
paragraph of Plaintiffs’ Supplemental Response to Interrogatory No. 8.
16 Interrogatory No. 29 - For each Communication identified in response to Interrogatories 24-
28 above, identify each airline route by origin and destination that was a subject of the
Communication, the Amount of any Capacity Restriction or Fixed Price on the route(s) that was
conveyed in the Communication, and the duration of any Capacity Restriction or Fixed Price on
the route(s) that was conveyed in the Communication.
17Interrogatory No. 30 - When did the conspiracy You allege begin and end, and what events
marked the beginning and the end of the conspiracy?
18Interrogatory No. 33 - Identify all non-expert evidence that You contend reflects any Capacity
Restriction by any Defendant in furtherance or as a result of the alleged conspiracy.
19
   Interrogatory No. 34 - Identify all non-expert evidence that You contend reflects any Fixed
Price by any Defendant in furtherance or as a result of the alleged conspiracy.
20 Interrogatory No. 35 - Identify all non-expert evidence that You contend reflects any
instruction by any executive of a Defendant to that Defendant’s employees to Restrict Capacity
or Fix Prices of their company in furtherance of the alleged conspiracy.

21 Interrogatory No. 38 - Identify each action taken by any Defendant in furtherance or as a
result of the alleged conspiracy that You contend was contrary to that Defendant’s independent
economic interest, and explain why it was contrary to that Defendant’s independent economic
interest.

                                                  22
       Case 1:15-mc-01404-CKK Document 352 Filed 03/22/19 Page 23 of 32


                               Plaintiffs’ Responses and Objections

       In responding to the Fifth Set of Interrogatories, Plaintiffs assert General Responses,

General Objections and interrogatory-specific objections. (Defs. Mot., Damron Decl. Exh. 6).

Presumably because of limitations on the length of briefs, not all of Plaintiffs’ objections were

addressed in their Opposition. The Special Master believes it appropriate to address the

objections presented by Plaintiffs in their responses to the Fifth Set of Interrogatories even

though some objections were not contained in the text of Plaintiffs’ Opposition.

                                       Definitional Objections

       Plaintiffs object to definitions of the following terms used in certain interrogatories (Nos.

19, 20, 21, 22, 24, 25, 26, 27, 28, 29, 31, 32, 33, 34, 35, 36, 37) as vague and ambiguous:

           identify, restrict capacity, capacity restriction, fix prices, fixed price, meet,
           agreed, agreement, social outing, reached, communication, told, investor,
           investment analyst, obtain, told, conduit, pursuant, entities, individuals,
           route, respects, at, participated, reflect, executive, employees, and
           instruction.

       With one exception noted below, the Special Master does not find the words and phrases

to which Plaintiffs object to be vague or ambiguous. The words challenged by Plaintiffs must be

examined in the context of the definitions supplied by Defendants, the common meaning of such

words and the fact that the case brought by Plaintiffs is an airline travel antitrust case alleging

anticompetitive conduct by Defendants in restricting capacity.

       As to Plaintiffs’ objections to “identify” in Interrogatory Nos. 19-22, 24-29, 32-36, the

definitions accompanying the interrogatories separately define “identify” “with respect to” an

“agreement,” a “communication,” and a “meeting, conference, dinner or social outing.” (Damron

Decl. Exh. 6 Definitions ¶¶ I.10-I.12). When “identify” is used in the interrogatories noted

above to which Plaintiffs raise a vagueness or ambiguity objection, the Special Master finds that

the word is not vague or ambiguous when examined in the context of the definitions

accompanying the interrogatories. With respect to “communication,” that term is further defined
                                                   23
       Case 1:15-mc-01404-CKK Document 352 Filed 03/22/19 Page 24 of 32


(Id. at Definitions ¶ I.4). The combined definitions in ¶¶ I.4 and I.11 eliminate any claimed

vagueness or ambiguity.

       Plaintiffs object to the terms “restrict capacity,” “capacity restriction,” “fix prices,” and

“fixed price” in Interrogatory Nos. 19-21, 25, 29, 32-35. These terms are defined in Definitions

¶¶ I.3, I.8-9 and I.16. When those definitions are applied to the interrogatories at issue, the

Special Master finds and concludes that they are neither vague nor ambiguous.

       Plaintiffs object to the term “communication” in Interrogatory Nos. 24-29. The Special

Master finds that when the term “communication” as used in these interrogatories is read in the

context of the definitions of “communication,” “document,” and “ ‘identify’ when used with

respect to a ‘communication,’ (Definitions ¶¶ I.4, I.6 and I.11), the term “communication” is not

vague or ambiguous.

       Plaintiffs object to the following terms in Interrogatory Nos. 19-23 and 25 as vague:

“agreed,” “social outing,” “agreement,” “reached,” “meeting.” The definitions accompanying

the Interrogatories define “identify” with respect to an “agreement” and a “meeting . . . or social

outing. . . .” (Definitions ¶¶ I.10 & I.12). In each instance, the definitions go on to set out other

examples or criteria applicable to such term. In these circumstances, along with the fact that

“reached” is not a word of technical meaning and is properly defined by its common meaning,

the Special Master finds that the use of these terms is not vague or ambiguous.

       Plaintiffs also object to the following terms used in Interrogatory Nos. 23, 25-27, 29, and

31-34 as vague and ambiguous: “airline,” “route,” “origin,” “destination,” “told,” “investor,”

“investment analyst,” “obtain,” “pursuant,” “respects,” “at,” “participated,” “reflect” and

“instructions.” The Special Master does not agree with Plaintiffs’ objection as to these terms.

There is no reason to apply anything other than the common meaning of these terms to their use

in these interrogatories. Indeed, Plaintiffs’ objections to the terms airline, route, origin and

destination are not persuasive, particularly in light of the nature of the instant lawsuit.
                                                  24
          Case 1:15-mc-01404-CKK Document 352 Filed 03/22/19 Page 25 of 32


          As to Interrogatory Nos. 26-27, 31, and 37, Plaintiffs object to the term “conduit” as

vague and ambiguous. As a general matter, the term “conduit” needs to be considered in the

context of the definitions of “communication” and “identify when used with respect to a

communication.” (Definitions ¶¶ I.4 and I.11). When considered with those definitions and the

common meaning of that term, the term “conduit” is neither vague nor ambiguous.

          Moreover, as used in Interrogatory Nos. 31 and 37, those interrogatories ask for more

information about two of Plaintiffs’ supplemental responses in which Plaintiffs themselves used

the term “conduit.” (See July 23 Supplemental Response to Interrogatory No. 8 and September

13 Supplemental Response to Interrogatory 11).

          Plaintiffs object to the terms “entities” and “individuals” in Interrogatory No. 28. Both of

these terms are defined by Defendants in their Definitions ¶¶ I.7 & I.14. With those definitions,

the Special Master does not find either term vague or ambiguous.

          As to Interrogatory Nos. 35-36, Plaintiffs object to the terms “executive” and

“employees” as vague. The Special Master also does not find the term “employees” to be vague.

The Special Master does, however, find the term “executive” to be vague. Within five calendar

days of an order of the Court adopting this Report and Recommendation Defendants must

specify to Plaintiffs the corporate level at which “executive” begins.

                                            Intent to Harass

          Plaintiffs object to Interrogatory Nos. 19-22, 26-29, 31-36-38 arguing they are “intended

to harass Plaintiffs by diverting their resources from document review and case development.” 22

The Special Master has reviewed each of these interrogatories and finds the text of these

interrogatories does not support Plaintiff’s assertions. The interrogatories properly seek




22   Damron Decl., Exh. 6 at 7, 9, 11, 13, 21-22, 24, 26, 29, 31, 33, 35, 37, 39, 42, 44.

                                                   25
         Case 1:15-mc-01404-CKK Document 352 Filed 03/22/19 Page 26 of 32


information as to the bases for the allegations made by Plaintiffs. Moreover, Plaintiffs have

presented no evidence to support these assertions of harassment.

               Interrogatories Seek Information/Documents in Defendants’ Possession

          Plaintiffs object to certain interrogatories (Nos. 19-22, 25-29, 31-37)23 contending that

they seek “production of documents and/or information that is already within Defendants’

possession or that can be obtained by Defendants from another source that is more convenient,

less burdensome and/or less expensive.” (Pls. Opp. at 1).

          While the considerations noted by Plaintiffs are important, in this case, Plaintiffs’

responses to the interrogatories (lists of document Bates numbers) detract from the validity of the

responses/objections here. Although Plaintiffs presumably are correct that the documents

produced by Defendants provide the bases for answering the interrogatories, the manner in which

Plaintiffs chose to use those documents by supplying Bates numbers rather than full, separate

statements under oath was not warranted or permitted by the Rules.

          Rule 33(b)(3) requires that each interrogatory be “answered separately and fully in

writing under oath.” For all practical purposes, this was not done by Plaintiffs in response to the

Fifth Set of Interrogatories.

          Admittedly, Rule 33(d) provides a responding party to produce business records:

             if the answer may be determined by examining . . . a party’s business
             records . . . and if the burden of deriving or ascertaining the answer will be
             substantially the same for either party, the responding party may answer by:
             (1) Specifying the records that must be reviewed, in sufficient detail to
             enable the interrogating party to locate and identify them as readily as the
             responding party could . . . .

          In this case, as set out above, Plaintiffs’ reliance on and use of Rule 33(d) does little more

than give Defendants back in response a list of Defendants’ documents listed by Bates Number



23   Damron Decl., Exh. 6 at 6-7, 9, 10-11, 13, 18, 22, 26, 29, 31, 33, 34, 37, 39, 42-43, 44.

                                                   26
         Case 1:15-mc-01404-CKK Document 352 Filed 03/22/19 Page 27 of 32


(Appendices A-E) and does not comply with Rule 33(d). To say that Defendants have access to

the same information without telling Defendants how the information answers Defendants’

interrogatories is a misuse of Rule 33(d) and not otherwise compliant with the requirements of

Rule 33(b)(3).

                                Information Already Provided to Defendants

         Plaintiffs object to most of the interrogatories (Nos. 19, 20, 21, 22, 24, 25, 26, 27, 28, 29,

30, 31, 31, 33, 34, 35, 36, 37, 38)24 by asserting that the interrogatories are “duplicative because

[they] seek information that has already been provided by Plaintiffs in response to Defendants’

Interrogatory Nos. 8-11.”

         For the reasons set forth above, the Special Master recommends that the Court overrule

this objection. Inasmuch as Plaintiffs’ responses to Interrogatory Nos. 8-11 are nothing more

than a list of Bates numbers for documents produced to Plaintiffs by Defendants or third-parties,

Plaintiffs’ actions are not compliant with Rule 33(b)(3) or Rule 33(d).

                                 Numerical Limit on Interrogatories

         Plaintiffs object that a number of the interrogatories in the Fifth Set (Nos. 29, 30, 37 and

38) contain multiple subparts which, under Federal Rule of Civil Procedure 33(a)(1), should each

be counted as a separate interrogatory. In the Court’s Discovery Stipulation and Order each side

was authorized to propound “no more than twenty-five (25) . . . contention interrogatories.”

(ECF No. 160 ¶ III). 25




24   Damron Decl., Exh. 6 at 8, 9, 11, 13, 16-29, 32, 34-40, 42-44.
25 Defendants withdrew Interrogatory No. 39 in response to Plaintiffs argument they had
exceeded the 25 limit. (See Defs. Motion at 4-5).

                                                   27
       Case 1:15-mc-01404-CKK Document 352 Filed 03/22/19 Page 28 of 32


       Federal Rule of Civil Procedure 33(a)(1) expressly recognizes a numerical limit of

permitted written interrogatories is complicated by “discrete subparts.” In adopting the 1993

change to Rule 33, the Rules Advisory Committee was clear that:

          [p]arties cannot evade this presumptive limitation through the device of
          joining as “subparts” questions that seek information about discrete separate
          subjects. However, a question asking about communications of a particular
          type should be treated as a single interrogatory even though it requests that
          the time, place, persons present, and contents be stated separately for each
          such communication.

       Implementation and application of the numerical limit in the Rule does not lend itself to a

bright-line test. In examining the question of the proper counting of subparts of interrogatories,

Judge Facciola ruled that a reviewing court should “look at the way lawyers draft interrogatories

and see if their typical approaches threaten the purpose of the rule by putting together in a single

question distinct areas of inquiry that should be kept separate.” Banks v. Office of the Senate

Sergeant-at-Arms, 222 F.R.D. 7, 10 (D.D.C. 2004). Another approach he commended was to see

“whether each question is subsumed and related to another or whether each question can stand

alone and be answered irrespective of the answer to the others. (citation omitted).” (Id.). In

another matter, Judge Facciola examined interrogatory subparts to see if “a subpart of an

interrogatory introduces a line of inquiry that is separate and distinct from the inquiry made by

the portion of the interrogatory that precedes it.” Willingham v. Ashcroft, 226 F.R.D. 57, 59

(D.D.C. 2005).

       In Banks (222 F.R.D. at 10) Judge Facciola gave an example which provides a useful

demonstration on the analysis of interrogatory subparts:

          Lawyers, sensitive to the numerical restriction, also subdivide
          interrogatories so that after they introduce a topic, they demand to know in
          detail all the particulars about it, frequently introducing their specific
          demands with the phrase “including but not limited to.” Thus, they may ask
          their opponent to state whether a particular product was tested and then
          demand to know when the tests occurred, who performed them, how and
          where they were conducted and the result. In such a situation, all the
          questions relate to a single topic, testing, and it would unfair and draconian
                                                 28
       Case 1:15-mc-01404-CKK Document 352 Filed 03/22/19 Page 29 of 32


          to view each of the demands as a separate interrogatory. This approach
          ends, however, the moment the interrogatory introduces a new topic that is
          in a distinct field of inquiry. Thus, in the “testing” example, asking how the
          results of the tests were used in any advertising about the product’s fitness
          for a particular purpose would have to be viewed as a separate
          interrogatory.

       Using the guidance outlined by Judge Facciola, the Special Master reviews those

interrogatories in the Fifth Set to which Plaintiffs object that counting the subparts causes the

total contention interrogatories to exceed the 25 permitted by the Court, i.e., Nos. 29, 30, 37 and

38.

          Interrogatory No. 29 - For each Communication identified in response to
          Interrogatories 24-28 above, identify each airline route by origin and
          destination that was a subject of the Communication, the Amount of any
          Capacity Restriction or Fixed Price on the route(s) that was conveyed in the
          Communication, and the duration of any Capacity Restriction or Fixed Price
          on the route(s) that was conveyed in the Communication.

       Interrogatory Nos. 24-28 sought identification of certain communications. Interrogatory

No. 29, with its subparts, seeks additional information about communications identified earlier.

As such, the Special Master does not find that any new topics have been raised by the subparts of

Interrogatory No. 29. Thus, Interrogatory No. 29 with its subparts should be counted as a single

interrogatory.

          Interrogatory No. 30 - When did the conspiracy You allege begin and end,
          and what events marked the beginning and the end of the conspiracy?

       All parts of Interrogatory No. 30 deal with the same subject and are properly counted as a

single interrogatory.

          Interrogatory No. 37 - Explain when and how the following Entities (and
          which Individuals at these Entities) had knowledge of a conspiracy between
          Defendants, served as an instrumentality of a conspiracy between
          Defendants, and/or served as a conduit of a conspiracy between Defendants,
          as You contend in the fifth paragraph of Plaintiffs’ Supplemental Response
          to Interrogatory No. 11: (a) Air Transportation of America Inc.; (b) Capital
          Research Global Investors; (c) Capital Research Group; (d) Conquistadores
          del Cielo; (e) Deutsche Bank Trust Company Americas; and (f) any further
          Entity identified by You in a supplemental response to Interrogatory No. 11
          as having knowledge of a conspiracy between Defendants, serving as an
                                                 29
       Case 1:15-mc-01404-CKK Document 352 Filed 03/22/19 Page 30 of 32


           instrumentality of a conspiracy between Defendants, and/or serving as a
           conduit of a conspiracy between Defendants.

       Although Interrogatory No. 37 contains several entities about which questions are posed,

this Interrogatory is directed to and based upon Plaintiffs’ supplemental responses to

Interrogatory No. 11. In such circumstances where the Interrogatory at issue seeks additional

information on a single topic albeit directed to several entities identified by Plaintiffs themselves,

the Special Master finds that the numerical limitation in Rule 33(a)(1) is not violated.

           Interrogatory No. 38 - Identify each action taken by any Defendant in
           furtherance or as a result of the alleged conspiracy that You contend was
           contrary to that Defendant’s independent economic interest, and explain
           why it was contrary to that Defendant’s independent economic interest.

       This Interrogatory is directed toward actions in which Plaintiffs allege Defendants

engaged and then Plaintiffs’ understanding of the impact of any identified action. The Special

Master finds that this also deals with a single topic and is properly counted as a single

interrogatory.




                                                 30
       Case 1:15-mc-01404-CKK Document 352 Filed 03/22/19 Page 31 of 32


                      Interrogatories Seeking Expert Opinion or Testimony

       Plaintiffs object to a number of the interrogatories arguing that they prematurely seek

expert opinions or testimony. 26 (See Nos. 22,27 29,28 30,29 33,30 34,31 3532 and 3833). The

Special Master, however, reads these interrogatories as seeking facts, not expert testimony. If

Plaintiffs do not have any non-expert facts with which to answer these interrogatories, Plaintiffs

may so state in a manner compliant with Rule 33(b)(3).




26 In response to Plaintiffs’ objection, Defendants in the instant Motion are not pursuing an
answer to Interrogatory No. 23.
27 Interrogatory No. 22 - Identify each agreement among Defendants “to fix, raise, maintain
and/or stabilize prices for air passenger transportation” that did not involve any form of “capacity
discipline,” as referenced by Your use of the term “inter alia” in the first sentence of the third
paragraph of Plaintiffs’ Supplemental Response to Interrogatory No. 8.
28 Interrogatory No. 29 - For each Communication identified in response to Interrogatories 24-
28 above, identify each airline route by origin and destination that was a subject of the
Communication, the Amount of any Capacity Restriction or Fixed Price on the route(s) that was
conveyed in the Communication, and the duration of any Capacity Restriction or Fixed Price on
the route(s) that was conveyed in the Communication.
29Interrogatory No. 30 - When did the conspiracy You allege begin and end, and what events
marked the beginning and the end of the conspiracy?
30Interrogatory No. 33 - Identify all non-expert evidence that You contend reflects any Capacity
Restriction by any Defendant in furtherance or as a result of the alleged conspiracy.
31 Interrogatory No. 34 - Identify all non-expert evidence that You contend reflects any Fixed
Price by any Defendant in furtherance or as a result of the alleged conspiracy.
32 Interrogatory No. 35 - Identify all non-expert evidence that You contend reflects any
instruction by any executive of a Defendant to that Defendant’s employees to Restrict Capacity
or Fix Prices of their company in furtherance of the alleged conspiracy.

33 Interrogatory No. 38 - Identify each action taken by any Defendant in furtherance or as a
result of the alleged conspiracy that You contend was contrary to that Defendant’s independent
economic interest, and explain why it was contrary to that Defendant’s independent economic
interest.

                                                31
       Case 1:15-mc-01404-CKK Document 352 Filed 03/22/19 Page 32 of 32



                                           Conclusion

       For the foregoing reasons, the Special Master recommends the Court grant Defendants’

Motion to Compel Fifth Set of Interrogatories and order Plaintiffs to provide written, narrative

answers under oath to Defendants’ Fifth Set of Interrogatories. The Special Master recommends

these answers be served on Defendants, as well as the Special Master, within 30 calendar days of

a Court order adopting this R&R No. 6




                                                            /s/
Date: March 22, 2019                            __________________________
                                                 Hon. Richard A. Levie (Ret.)
                                                       Special Master




                                                32
